1

2
                                 UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                    ***
5

6     BANK OF AMERICA, N.A.,                              Case No. 3:16-cv-00188-MMD-CBC

7                                      Plaintiff,                        ORDER
              v.
8
      THE SIENA HOMEOWNER'S
9     ASSOCIATION; THUNDER
      PROPERTIES, INC.; and HAMPTON &
10    HAMPTON COLLECTIONS, LLC,

11                                 Defendants.

12

13           The parties in this matter—Plaintiff Bank of America, N.A. and Defendants Thunder

14   Properties, Inc., The Siena Homeowner’s Association, and Hampton & Hampton

15   Collections, LLC—have submitted a joint status report to the Court, informing that they

16   have reached a settlement. (ECF No. 110.) They ask that the Court therefore dismiss all

17   pending motions as moot, close the case, but retain jurisdiction for one year until the terms

18   of their settlement agreement are fully effectuated. The Court grants the parties’ request.

19           It is therefore ordered that all pending motions (ECF Nos. 85, 86) are denied as

20   moot.

21           It is further ordered that the parties file a stipulation and order for dismissal of this

22   action pursuant to the terms of their settlement agreement by August 30, 2020.

23           It is further ordered that the Clerk administratively close this case.

24           DATED THIS 23rd day of August 2019.

25

26
                                                          MIRANDA M. DU
27                                                        UNITED STATES DISTRICT JUDGE

28
